Citation Nr: 0736395	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-37 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a dental disorder, 
originally claimed as extractions for dentures and dentures.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The June 2004 rating decision denied the veteran's claim for 
service connection for tooth extraction with denture 
placement for compensation purposes.  The June 2004 rating 
decision did not adjudicate the veteran's claim for service 
connection for tooth extraction with denture placement for 
treatment purposes; rather, the rating decision indicates 
that the RO forwarded a copy of the rating decision to the 
VAMC outpatient clinic for consideration of the veteran's 
entitlement to service connection for treatment purposes.  

Although the June 2004 rating decision indicates that a copy 
of the decision would be forwarded to the VAMC outpatient 
clinic "for consideration of service connection for 
treatment purposes only," the Board observes that the 
veteran's claims file contains no correspondence from the 
VAMC that would suggest the VAMC has made an official 
determination regarding the veteran's claim.  

As such, the Board REFERS this matter to the VAMC outpatient 
clinic for proper development and adjudication of the 
veteran's claim for service connection for treatment 
purposes.  

The October 2004 VA Form 9 indicates that the veteran wishes 
to appeal all of the issues listed on the Statement of the 
Case (SOC).  A review of the September 2004 SOC reveals that 
the only issue adjudicated was the veteran's entitlement to 
service connection for "tooth extractions/dentures" for 
compensation purposes.  As such, only the veteran's 
entitlement to service connection for a dental disorder, 
originally claimed as extraction for dentures and dentures, 
for compensation purposes is properly before the Board at 
this time.

Although the veteran's VA Form 9 dated in October 2004 
contained a request for a hearing at a local VA office, the 
veteran later submitted a statement dated in January 2006 
asking that his hearing request be cancelled.  Accordingly, 
the veteran's hearing request is withdrawn.  38 C.F.R. 
§ 20.704 (2007).  
FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with a dental 
disorder resulting from trauma. 


CONCLUSION OF LAW

A dental disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, (3) that the 
claimant is expected to provide, and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (finding that when VCAA notice follows the initial 
unfavorable AOJ decision, remand and subsequent RO actions 
may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in April 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits.  The 
RO further advised the veteran that VA was responsible for 
obtaining relevant records from any federal agency and would 
make reasonable efforts to obtain relevant records not held 
by any federal agency.  The RO informed the veteran of what 
the evidence must show to support his claim and provided 
examples of the types of evidence that would be helpful to RO 
in making its decision.  The April 2004 letter asked the 
veteran to submit any evidence or information that he felt 
would support his claim; thus, the veteran was essentially 
asked to submit any evidence in his possession that pertained 
to his claim.  Additionally, the April 2004 VCAA letter 
informed the veteran that, if he took more than one year from 
the date of the letter to provide the requested evidence, the 
veteran might lose money because the RO would be unable to 
pay the veteran back to the date his claim was filed.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
veteran's claim for service connection for compensation 
purposes.  

The Board further observes that the RO provided the veteran 
with copies of the June 2004 rating decision and September 
2004 SOC.  The June 2004 rating decision and September 2004 
SOC both included discussions of the facts of the veteran's 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the Board observes 
that the veteran's service medical records, DD Form 214, and 
several written statements submitted by the veteran and/or 
his representative dated from March 2004 to September 2007 
are of record and have been considered.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability, (2) the 
existence of the disease or injury in service, and (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b) (2007).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2007).  

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not considered to be disabling 
conditions, but may be considered service connected solely 
for the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a) (2007).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service; (2) teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service; (3) teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service, but new 
caries that developed 180 days or more after such a tooth was 
filled will be service connected; (4) teeth noted as carious 
but restorable at entry, whether or not filled, will be 
service connected if extraction was required after 180 days 
or more of active service; (5) teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service; and (6) teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d) (2007).

The following will not be service connected for treatment 
purposes:(1) calculus; (2) acute periodontal disease; (3) 3rd 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; (4) impacted or malposed teeth, 
and other developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of active 
service.  Teeth extracted because of chronic periodontal 
disease will be service connected only if they were extracted 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e) (2007).  

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
17.161 (2007).


III.	Analysis

In March 2004, the veteran filed an application for 
compensation for "extractions for dentures" and dentures.  
The veteran stated that his dental disorder began in November 
1957, with "1/2 mouth extracted" in November 1957 and "1/2 
mouth extracted" in December 1957.  The veteran wrote that 
new dentures were installed around May 1958 and noted that 
his dentures were "worn, after 46 years."  The veteran 
requested new dentures.   In his notice of disagreement dated 
in October 2004, the veteran maintained that "the military 
service did in fact extract teeth while [he] was in service 
and did provide [him] a denture."  The veteran indicated 
that he believes he is entitled to have a replacement 
denture.

The Board acknowledges that service medical records support 
the veteran's contention that he had teeth extracted during 
service.  The September 1957 enlistment examination report 
does not indicate that the veteran had any missing teeth; 
however, the May 1962 separation examination report indicates 
that teeth 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 
16, 17, 18, 19, 20, 21, 28, 29, 30, 31, and 32 were missing.  
The May 1962 examination report shows that missing teeth 2, 
3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 
21, 28, 29, 30,  and 31 were replaced by dentures; however, 
missing teeth 1, 16, and 32 were not.  A dental health record 
dated in September 1957 notes that the veteran had slight 
calculus.  Service medical records document an extraction 
surgery in December 1957.  Service medical records do not, 
however, diagnose the veteran with any dental disorder, nor 
do they suggest any in-service dental trauma.  

The Board notes that evidence of in-service tooth extractions 
is not sufficient to establish service connection for 
compensation purposes.  As discussed above, VA regulations 
provide that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
are not considered to be disabling conditions and may not be 
service connected without evidence of a complicating 
condition subject to service connection.  38 C.F.R. § 
3.381(a) (2007).  

Furthermore, as discussed above, service connection for a 
disability on the basis of the merits of such claim requires 
the existence of a current disability.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  

In this case, however, the competent medical evidence of 
record does not show that the veteran is diagnosed with a 
current dental disorder.  The veteran has submitted no 
medical records to support his claim, nor has he identified 
any medical or dental reports for VA to obtain on his behalf.    

Thus, the competent medical evidence of record fails to show 
that the veteran has a current dental disorder.  Entitlement 
to service-connected benefits is specifically limited to 
cases where there is a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "[i]n 
the absence of proof of a present disability there can be no 
valid claim").  Accordingly, service connection for a dental 
disorder, originally claimed as extractions for dentures and 
dentures, is not warranted for compensation purposes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a dental disorder, 
originally claimed as extractions for dentures and dentures, 
is not warranted for compensation purposes.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, 
however, the preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Entitlement to service connection for a dental disorder, 
originally claimed as extractions for dentures and dentures, 
is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


